DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/12/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/12/2021 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 to 10 and 19-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0196772 A1 to Latta et al. (hereinafter Latta). 

Regarding Claim 1, and similarly recited Claims 19 and 20, Latta discloses a method of implementing computerized games, comprising: 
providing multiple gameplay spaces in a game, the gameplay spaces describing respective game environments and including respective sets of virtual objects (figs. 1A – 2C, [0015]-[0020] depicts multiple game play spaces 100 and 101 as seen from view of users 104 and 106 where the user is able to view virtual objects); 
receiving a model of a physical environment in which the game is to be played (figs. 1A-2C, [0022], [0030] discloses the 3D modeling system may build a 3D virtual reality environment based on at least one physical space, such as physical space 100, physical space 101, or a separate physical space); and 
fitting the gameplay spaces of the game to the model of the physical environment, including placing the gameplay spaces and the respective sets of virtual objects into respective portions of the model of the physical environment (figs. 1A-2C, [0022]-[0023] discloses shared virtual reality environment 114 may be a virtual world that incorporates and/or builds off of one or more aspects observed by HMD device 104 and one or more aspects observed by HMD device 108. Thus, shared virtual reality environment 114 may be formed via a shared coordinate system that maps a coordinate system from the perspective of user 102 with a coordinate system from the perspective of user 106. For example, HMD device 104 may be configured to display shared virtual reality environment 114 by transforming a coordinate system of physical space 100 from the perspective of see-through display 110 to a coordinate system of physical space 101 from the perspective of see-through display 112. Likewise, HMD device 108 may be configured to display shared virtual reality environment 114 by transforming the coordinate system of physical space 101 from the perspective of see-through display 112 to the coordinate system of physical space 100 from the perspective of see-through display 110).

Regarding Claim 2, Latta discloses the method of claim 1, wherein the model of the physical environment includes multiple sections corresponding to respective physical areas of the physical environment, and wherein fitting the gameplay spaces to the model includes: placing virtual objects of a first gameplay space into a first set of the sections (figs. 1A-2C depicts two game spaces with virtual objects in each space; [0015]-[0018], [0025]-[0028]); and placing virtual objects of a second gameplay space into a second set of the sections (figs. 1A-2C depicts two game spaces with virtual objects in each space; [0015]-[0018], [0025]-[0028] disclose one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives, and a position of each object (virtual and/or real) may be shared to maintain the appropriate perspective for each user.).  

Regarding Claim 3, Latta discloses the method of claim 2, wherein the second set of sections is at least partially distinct from the first set of sections (figs. 2A-2C, [0032]).  

Regarding Claim 4, Latta discloses the method of claim 2, further comprising rendering the first gameplay space to a first player of the game while simultaneously rendering the second gameplay space to a second player of the game (figs. 1A-2C, [0032]-[0033]). 

Regarding Claim 5, Latta discloses the method of claim 4, wherein the first set of the sections overlaps the second set of sections in at least one shared section (fig. 1B, 2C depicts a shared combined virtual reality environment).  

Regarding Claim 6, Latta discloses the method of claim 5, wherein said at least one shared section includes a particular shared section, and wherein rendering the first gameplay space to the first player while simultaneously rendering the second gameplay space to the second player is performed while the first player and the second player are both physically present in a region of the physical environment represented by the particular shared section, such that the first player and the second player can see different gameplay spaces at the same time in the same shared section (figs. 1C, 2A-2C, [0023], [0025] discloses one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives, and a position of each object (virtual and/or real) may be shared to maintain the appropriate perspective for each user).

Regarding Claim 7, Latta discloses the method of claim 1, wherein the game provides an additional gameplay space having an additional set of virtual objects, and wherein the method further comprises: attempting to fit the additional gameplay space to the model of the physical environment; and in response to failing to fit the additional gameplay space to the model of the physical environment, rendering a VR version of the additional gameplay space, the VR version providing a player with a fully synthetic version of the additional gameplay space (figs. 1A-2C, [0023], [0025], [0032]-[0033]).  


Regarding Claim 8, Latta discloses the method of claim 1, wherein fitting the gameplay spaces to the model includes placing virtual objects in accordance with a set of rules that specify relative positions of virtual objects ([0038]-[0039] discloses different criteria required for creating virtual space from physical spaces and real objects within those physical spaces).  

Regarding Claim 9, Latta discloses the method of claim 8, further comprising specifying a set of focal objects in a gameplay space, the set of focal objects providing a skeleton on which virtual objects of the gameplay space can be placed ((figs. 1A-2C, [0023], [0025], [0032]-[0033]). 

Regarding Claim 10, Latta discloses the method of claim 9, wherein the set of focal objects is defined relative to features of a generalized room, and wherein fitting the gameplay spaces to the model includes (i) associating the set of focal objects with actual features of the physical environment and (ii) placing the virtual objects of the gameplay space relative to the features associated with the focal objects (figs. 3-4, [0036]-[0040] discloses  characteristics of the physical space of each user may include the sizes and positions of real objects in that user's physical space at 306. The characteristics may also include the size and dimension of that user's physical space at 308.  The information regarding the characteristics of the physical space of each user may be used to match users that are located in different physical spaces with similar characteristics. For example, a user that is located in a living room with a large couch and a coffee table may be matched with other users also located in rooms including couches and tables, but not with users that are located in an empty parking lot. Further, in some embodiments, the overall size and dimension of the physical spaces among users may not be similar, but users may be matched based on specific real objects in each user's physical space). 

Regarding Claim 19, it recites limitations similar in scope to those of Claim 1, thus it’s rejected using the same rationale. Additionally, Latta further discloses a computerized apparatus, comprising a set of processors coupled to memory  ([0063]-[0065]). 

Regarding Claim 20, it recites limitations similar in scope to those of Claim 1, thus it’s rejected using the same rationale. Additionally, Latta discloses a computer program product including a set of non-transitory, computer-readable media having instructions ([0063] discloses logic subsystem may include one or more processors that are configured to execute software instructions. Additionally or alternatively, the logic subsystem may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0196772 A1 to Latta et al. (hereinafter Latta) in view of U.S. Patent Application Publication 2016/0041391 A1 to Van Curen et al (hereinafter Van Curen).

Regarding Claim 11, Latta discloses the method of claim 1, but does not explicitly disclose further comprising providing a transition between a first gameplay space of the game and a second gameplay space of the game, the transition providing an animated path for a player to follow from a first part of the physical environment in which the first gameplay space is rendered to a second part of the physical environment in which the second gameplay space is rendered.  
In a related invention, Van Curen discloses a virtual reality system which discloses providing a transition between a first gameplay space of the game and a second gameplay space of the game, the transition providing an animated path for a player to follow from a first part of the physical environment in which the first gameplay space is rendered to a second part of the physical environment in which the second gameplay space is rendered (fig. 4, [0035]-[0036], [0045]-[0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Van Curen with the gaming system of Latta in order to add more realism for the user as they immersed in the virtual space. 

Regarding Claim 12, Latta in view of Van Curen discloses the method of claim 1, wherein a gameplay space provided by the game includes a delineated region that provides a transit point for a player between the gameplay space and a virtual realm (Van Curen, figs. 1, 5-6).  

Regarding Claim 13, Latta in view of Van Curen discloses the method of claim 12, further comprising, while the player is physically disposed within the delineated region, responding to VR control input from the player to virtually move the virtual realm relative to the player, such that the player has the impression of moving through the virtual realm (Van Curen, [0036], [0045]-[0046]).  

Regarding Claim 14, Latta in view of Van Curen discloses the method of claim 13, wherein virtually moving the virtual realm relative to the player includes moving (i) a virtual image of the gameplay space and (ii) a virtual image of the delineated region relative to the player (Van Curen, [0045]-[0046], [0050]-[0052]).  

Regarding Claim 15, Latta in view of Van Curen discloses the method of claim 14, further comprising: while the player is playing the game in the virtual realm, responding to VR control input from the player to virtually move the virtual image of the delineated region back to the delineated region (Latta, figs. 1A-2C, [0022]-[0023], [0025], [0038]); and once the virtual image of the delineated region has been moved back to the delineated region, receiving control commands from the player based on body position and movements of the player to move about the gameplay space off of the delineated region (Van Curen, figs. 1-5, [0045]-[0046], [0050]-[0052], [0066]).  

Regarding Claim 16, Latta in view of Van Curen discloses the method of claim 12, further comprising, while the player is physically positioned within the delineated region and is playing within the virtual realm, translating physical positions and movements of the player into control input within the virtual realm (Van Curen, figs. 1-5, [0036], [0045]-[0046], [0050]-[0052]).  

Regarding Claim 17, Latta in view of Van Curen discloses the method of claim 16, wherein translating physical positions and movements of the player into control input includes translating input indicative of the player walking within the delineated region to corresponding walking of the player within the virtual realm (Van Curen, figs. 1-5, [0036], [0045]-[0046], [0050]-[0052]).  

Regarding Claim 18, Latta in view of Van Curen discloses the method of claim 12, further comprising presenting images of the VR realm to the player while the player is disposed within the gameplay space, such that the player can see the VR realm from within the gameplay space (Van Curen, figs. 1-5, [0036], [0045]-[0046], [0050]-[0052]).  


Conclusion
Claims 1 to 20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715